Supplement to the current prospectus MFS® Global Growth Fund Effective immediately, the Portfolio Manager section of the Prospectus is hereby restated as follows: Portfolio Manager(s) Information regarding the portfolio managers of the fund is set forth below. Further information regarding the fund’s portfolio managers, including other accounts managed, compensation, ownership of fund shares and possible conflicts of interest, is available in the fund’s SAI.Each portfolio manager is primarily responsible for the day-to-day management of the fund. Portfolio Manager Primary Role Since Title and Five Year History Jeffrey C. Constantino Portfolio Manager 2008 Investment Officer of MFS; employed in the investment area of MFS since 2000. David A. Antonelli Portfolio Manager January 2010 Executive Vice President and Chief Investment Officer of Non-U.S. and Global Equity Investments; employed in the investment area of MFS since 1991. The date of this supplement is January 13, 2010.
